Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         03-JUN-2020
                                                         02:01 PM




                            SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   TEKOA IKAIKA DENOMIE, Petitioner,

                                   vs.

                     STATE OF HAWAI#I, Respondent.


                          ORIGINAL PROCEEDING
                        (CASE NO. 1PC091001448)

        ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Tekoa Ikaika Denomie’s

“Motion to Release Non-Violent Community Custody Prisoner From

Custody with Special Release Terms and Conditions Amid

Coronavirus COVID-19 BioTerrorism Pandemic,” which was filed as a

petition for writ of habeas corpus on May 27, 2020, and the

record, it appears that petitioner presents no special reason for

this court to invoke its jurisdiction and has alternative means

to seek relief.    See Oili v. Chang, 54 Haw. 411, 412, 557 P.2d
787, 788 (1976).    Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of

habeas corpus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of habeas

corpus without payment of the filing fee.

          DATED: Honolulu, Hawai#i, June 3, 2020.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2